Citation Nr: 1141021	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  07-23 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating higher than 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to June 9, 2010.

3.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee, which denied the Veteran's claim for an increased disability rating for PTSD.

This matter was previously before the Board in March 2010 at which time it was remanded for additional development.  A subsequent June 2011 rating decision increased the disability rating for PTSD, from 50 percent to 70 percent, effective January 18, 2006.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for systemic lupus erythematous has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Since January 18, 2006, the Veteran's PTSD has been manifested by near total occupational and social impairment. 

2.  A TDIU is a lesser benefit than a 100 percent disability rating for PTSD, and the claim for a TDIU and the appeal for a higher rating for PTSD arose at the same time and are premised on the same evidence.

3.  The Veteran's PTSD is rated at 100 percent, and his remaining service-connected disabilities have a combined disability rating of at least 60 percent.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2011). 

2.  The grant of a 100 percent rating for PTSD renders moot the appeal for a TDIU prior to June 9, 2010.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340 , 3.341, 4.16 (2011).

3.  The criteria for special monthly compensation at the housebound rate, effective January 18, 2006, have been met.  38 U.S.C.A. §§ 1114(s), 5103, 5107; 38 C.F.R. §§ 3.102, 3.350 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry. 

In the decision below, the Board grants a 100 percent disability rating for PTSD.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Increased Rating 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2011).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) . 

When rating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) . 

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125 , 4.130. 

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, according to the General Rating Formula for Mental Disorders. 

Under the General Rating Formula, a 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a worklike setting); and inability to establish and maintain effective relationships. 

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit)  has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Board has considered the Global Assessment of Functioning (GAF) scores assigned throughout the appeal period.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV), 4th ed. at 32).  The evidence reflects that the Veteran had been assigned GAF scores ranging from 30 to 45. 

GAF scores ranging from 21 to 30 reflect behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or an inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.    

However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Post-service VA medical records dated from March 2005 to October 2010 show that the Veteran received intermittent treatment for PTSD.  He exhibited such symptoms as depression, marked sleep disturbance, startle response, frequent daily flashbacks and daytime intrusions, and limitation of social and work contact.  

On VA examination in March 2006, the Veteran's PTSD was noted to have taken a downward course since his last examination in 2003 due to a major change in policy at his job and the constant news of ongoing problems in Iraq.  The Veteran reported that his employer had started requiring regular and unannounced lab studies for drugs, and although he did not use drugs or alcohol, he was afraid that these drug tests would pick up on the antidepressants, antipsychotics, and tranquilizers in his bloodstream that he took for his PTSD.  Because the Veteran feared that he would lose his job if his psychiatric medications were detected in the drug tests, he had stopped taking these necessary medications for months.  As a result, the Veteran's nightmares and flashbacks had increased so much that they left him feeling wiped out and tired.  The examiner noted that this was clinically correct because it was extremely rare for the Veteran to have a full night of sleep without frequent nightmares and high anxiety or panic.  The Veteran reported that he occasionally went on fishing or hunting trips with his son in order to relax, although he stated that he could no longer fire a gun since his Vietnam experiences.  He also maintained that he would take solitary walks in the woods.  The Veteran asserted that he continued to have a good relationship with his wife because she seemed to be understanding and tolerant of his PTSD problems.  He reported occasionally going to church with his wife, but generally, he tended to stay home to avoid crowds of people.  

Examination revealed the Veteran to have a casual but neatly dressed appearance.  He was oriented in all spheres and made pertinent and intelligent responses to the questions asked.  His reported symptoms included vivid and terrifying nightmares on a nightly basis, a very high and pronounced startle reaction, very frequent and intense daily thought intrusions about Vietnam triggered by helicopters and long periods of rain, extreme hypervigilance and avoidance of people or crowds of people, and very frequent depressed and sad moods that had increased dramatically over the recent months.  The examiner assigned a GAF score of 44 and noted that the Veteran's chronic and severe PTSD had escalated even further since his 2003 evaluation.  He also found that severe depression was playing a much more major role in the Veteran's problems at that time, as it was intensified by the fact that the Veteran could so easily lose his job if he accepted medication treatment for PTSD.  The examiner concluded that the Veteran was very vulnerable since he knew and recognized that he needed treatment but was fearful of economic disaster if he accepted the medication treatment.  

At a September 2008 private psychiatric examination, the Veteran reported being employed at an advertising company for 18 years.  He stated that he had been having difficulty being around people at his job for the past several years and that medication had been the only mechanism for controlling his work anxiety.  He felt that he had to work because of his financial situation but was in constant fear that something bad would happen or that someone at work would discover how badly he was really doing.  He maintained that his sense of dread was often followed by panic symptoms that prevented him from completing the necessary tasks of his job.  He asserted that he could not work much longer and reported leaving the work site when possible to be alone and settle down.  The Veteran reported such symptoms as anxiety, sleep difficulty, isolation, feeling guilty for what he saw and had to do in Vietnam, having increased anxiety and sleep difficulty when participating in any activity with other Veterans who talked about the war, having nightmares two to three times a week about Vietnam, having unpredictable flashbacks or flashbacks triggered by a helicopter, and a longstanding history of panic attacks.  The Veteran voiced concerns about his own safety and the safety of those he worked with because he sometimes thought he was back in Vietnam when he had flashbacks.  

Examination revealed the Veteran to be articulate and shy.  He reported that he did not expose himself to news or current events because he hated thinking about other people being in harm's way.  The Veteran was extremely vigilant and had severe startle response to loud and unpredictable noises.  He experienced anhedonia, sadness, decreased concentration, a sense of foreshortened future, hopelessness, and helplessness.  He attempted to manage anxiety by socially isolating himself.  He could not identify any leisure activities or hobbies and was only able to go to work and return home.  He was oriented in all spheres and had logical and coherent thoughts.  There was no evidence of psychosis, delusions, or hallucinations.  The examiner found that the Veteran's PTSD was chronic and severe and assigned a GAF score of 40.  

At an April 2010 private medical examination, the Veteran reported that he was always nervous at his job painting billboards because he had to work from great heights.  He stated that it was risky for him because of the medications he had to take, but he had to take the medications in order to get enough sleep to go to work.  He asserted that he finally retired in February 2009 but that he might have to go back to work if he did not get some more financial help.  Examination revealed that the Veteran was neatly groomed and cooperative.  He was clearly anxious during the interview and also covered his mouth when talking at times because of self-consciousness related to his missing teeth.  He was oriented in all spheres and had no psychotic symptoms.  The Veteran reported recurrent suicidal ideation and stated that he probably would have gone through with it if not for his wife.  He also experienced terrifying nightly nightmares that caused him to wake up in a cold sweat, and sometimes he would run outside into his yard until the anxiety subsided.  The Veteran had sleep difficulties, hypervigilance, mild visual hallucinations of things that were not there, and memory problems.  He was easily startled and distracted.  The Veteran experienced flashbacks to the point of forgetting where he was and who he was and stated that these flashbacks had become increasingly difficult to deal with over the years.  The flashbacks were triggered by sudden and loud noises, helicopters flying over, and news about events in Iraq.  The Veteran reported doing best when he was off by himself and avoided crowds when possible.  The Veteran was found to have chronic and severe PTSD as well as major depression with suicidal thoughts.  He was assigned a GAF score of 30, and it was noted that he was no longer able to safely work.  

On VA examination in June 2010, the Veteran reported that he had been married since 1985 and that he had one child whom he saw once a week.  He stated that he also had a stepchild whom he had raised since age three, and that he saw this child daily.  He maintained that he went to church with his wife on a variable schedule and went out to dinner with her about once a week.  Regarding his employment history, the Veteran reported first working as a coal miner and then as a billboard painter.  He stated that he was laid off in 2008 due to lack of work.  Examination revealed the Veteran to be clean and casually dressed with psychomotor activity that included hand wringing, lethargy, fatigue, and tremor.  He had irrelevant and illogical speech as well as cooperative but irritable attitude.  Affect was inappropriate and constricted, and mood was anxious and depressed.  The Veteran was oriented in all spheres, but he was easily distracted and had short attention span.  Thought process was rambling, circumstantial, and tangential.  The Veteran had persecutory delusions.  He understood the outcome of behavior and that he had a problem.  The Veteran's sleep impairment consisted of nightmares about Vietnam five to seven nights a week that would leave him feeling worn out and fatigued the next day.  He had panic attacks that occurred twice a week on average but could occur up to three times a day.  It took the Veteran two to three hours to return to the point where he could function at his previous task.  The Veteran had suicidal thoughts but denied any intent or plan, reporting instead that he would have thoughts of being better off dead about a couple of times a month.  His remote and immediate memory were normal, but his recent memory was mildly impaired.  

The examiner found that the Veteran had chronic PTSD and assigned a GAF score of 45.  He felt that the GAF score of 30 that the April 2010 private psychiatrist assigned the Veteran tended to overstate the Veteran's level of pathology since the Veteran did not claim nightmares every night and his degree of symptoms described seemed rather extreme when measured against his alleged primary stressor of identifying two bodies of friends whose names he could not remember in the morgue.  However, despite this, the examiner opined that the Veteran was too disabled to work due to his PTSD because of the degree and rate of his nightmares that caused him to be worn out and fatigued the next day, the rate of his panic attacks, and the impact of his PTSD on his concentration.  The Veteran reported that he could not take his medications and work at his job at the same time.  He felt that he was laid off because of his medications but stated that he could not contest this because it would be unfair to his employers because they had worked with him on this issue and had been good employers.  The Veteran also indicated that he feared being in crowds and that he was always on the alert.  However, he could not explain why he did not trust others.  The examiner found that the Veteran had total occupational and social impairment due to his PTSD because although his symptoms appeared very extreme in relation to his alleged stressor, his presented symptoms supported the fact that he was likely to have reduced reliability and productivity based on his decline in concentration, panic attacks, and frequency of nightmares. 
At a March 2011 VA examination, the Veteran reported that he has remained married to his wife, his third wife, for 25 years and that he has not worked since he was laid off in 2008 from his job as a billboard painter.  His wife managed the finances, but he felt that he could do it if she were not available.  Due to his anxiety and nervousness, the Veteran stated that he would only drive locally.  He maintained that he had support from his wife, stepson, and a number of friends.  He denied any hobbies or interests and spent his time doing minor housework and watching a little television.  

The Veteran's current PTSD symptoms included nightmares occurring two to three times a week, flashbacks occurring once a week that were brought on by helicopters or other loud noises, upsetting daily thoughts and memories about his Vietnam experiences, avoidance of television shows or news about war or combat, isolation, withdrawal from people, avoidance of crowds or stores, guardedness and suspiciousness around people, vigilance around people and at home, emotional distance from his family, no close relationships with people other than his wife, frequent suicidal ideation on a weekly basis, little expectation that the future is going to be better, sleep difficulties every night of the week, trouble with concentration and memory at times, exaggerated startle response, depression on a daily basis with sad mood and crying spells, anhedonia, lethargy, fatigue, and occasionally hearing his name being called.

Examination of the Veteran revealed a seemingly well-nourished man that was casually and neatly dressed.  He was attentive and cooperative with speech that was normal in rate and rhythm.  He was oriented in all spheres with sad and anxious mood and affect ranging from blunted to sad.  His fund of knowledge was poor, but there was no evidence of any thought disorder, hallucinations, delusions, obsessive ritualistic behavior, panic attacks, inappropriate behavior, or homicidal ideation.  He seemed able to perform minimal personal hygiene and had fair impulse control.  The Veteran performed poorly on his cognitive examination, but his memory tasks appeared intact.  The examiner diagnosed the Veteran with chronic PTSD and moderate, recurrent major depressive disorder.  He assigned a GAF score of 45.  The examiner stated that the Veteran's PTSD and depression would cause deficiencies in all of his occupational areas because he was unable to tolerate being around people, did not concentrate and keep things well in his head, and had a lot of difficulty with being distracted by other noises or by anything else that would take him back to his Vietnam experiences and interfere with his ability to function.  The examiner noted that from 2006 to 2010, the Veteran's symptoms had worsened such that even before he stopped working, his symptoms had worsened so that he had increased difficulty with functioning at work, and his medications interfered with his ability to work as well.  Additionally, the Veteran's psychiatric symptoms were also found to cause deficiencies in all of his social areas because the Veteran was avoidant of being in public and crowds, did not seem to have much social contact at all, and withdrew and isolated himself somewhat from his wife, but more from other people, especially his children.  The examiner noted that the Veteran did seem to have some social support from his wife and seemed to be independent of others to perform his activities of daily living.     

The above evidence reflects that since the claim for increase, the symptoms of the Veteran's PTSD have more closely approximated the criteria for a 100 percent disability rating under Diagnostic Code 9411.  Although the Veteran has only been unemployed since 2008, the evidence indicates that he was having difficulty at work even before he stopped working due to the effects of his medication interfering with work, his problems with concentration, the frequency of his flashbacks and nightmares, his panic attacks, and his inability to be comfortable around people.  He had reported that he was only working because of his financial situation but that he was unable to deal with it much longer.   

The April 2010 private psychiatrist found that it was no longer safe for the Veteran to return to work.  Similarly, the June 2010 VA examiner found total occupational impairment, and the March 2011 VA examiner opined that the Veteran's PTSD would cause deficiencies in all of his occupational areas.  Indeed, all of the GAF scores assigned throughout the appeal period were indicative of an inability to work (i.e. 45 at the highest end).  

As for social impairment, the Veteran has remained in a long term marriage, has good relationships with his children, and occasionally attended church.  However, he has generally remained socially isolated, does not participate in social activities, and has even started to withdraw and emotionally distance himself from his family due to such symptoms.  He has exhibited frequent panic attacks, avoidance and mistrust of people, suicidal ideation, frequent flashbacks, short term memory problems, and occasional hallucinations.

The evidence is at the very least in equipoise as to whether the Veteran has been unemployable and unable to function socially due to his PTSD.  Although he does have some social contacts, the combination of his occupational and social impairment more closely approximates the criteria for a 100 percent disability rating.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.21, 4.130, Diagnostic Code 9411.  Hence, the full benefit sought as to the appeal for a higher rating for PTSD is granted.

TDIU

The United States Court of Appeals for Veterans Claims (Court) has held that entitlement to a TDIU is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The evidence reflects that the Veteran has been unemployed throughout most of the appeal period, and he has reported that his service-connected disabilities have contributed to his inability to work.  Given the evidence of current disabilities, the Veteran's claim for the highest ratings possible, and the evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing or following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a).  A TDIU is considered a lesser benefit than the 100 percent rating, and the grant of a 100 percent rating renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect.  VAOPGCPREC 6-99; 64 Fed. Reg. 52,375 (1999). 

The claim for a TDIU and the appeal for a higher rating for PTSD have been recognized as arising at the same time and involving the same evidence.  As the claim for increased rating for PTSD was received prior to the claim for a TDIU, the grant of a 100 percent rating for PTSD since the claim for increase renders the claim for a TDIU moot for the entire appeal period.  The appeal as to the TDIU issue is therefore dismissed.

SMC

The Court has recently held that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280   (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement SMC under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294   (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim"). 

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises, or if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).  

In this case, the Board notes that as a result of this decision, the Veteran's PTSD is rated as 100 percent disabling.  Thus, for SMC purposes, this disability satisfied the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  Because the Veteran has a single service-connected disability rated as total (i.e. his PTSD), and has additional service-connected disabilities (i.e. bilateral hearing loss, coronary artery disease, left shoulder and under arm hemiparesis, left hand partial hemiparesis, shell fragment wound to the shoulder, duodenal ulcer, tinnitus, left facial hemiparesis) that are independently rated at more than 60 percent combined, the criteria for SMC at the housebound rate were met as of January 18, 2006.  Thus, in light of the Court's decisions in Bradley and in Buie, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective January 18, 2006.


ORDER

Entitlement to a 100 percent disability rating for PTSD is granted, subject to the applicable criteria governing the payment of monetary benefits.

The appeal, as to the issue of entitlement to a TDIU, is dismissed.

Entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective as of January 18, 2006, subject to the applicable criteria governing the payment of monetary benefits.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


